Citation Nr: 9908639	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to special monthly compensation based upon 
housebound status or a demonstrated need for aid and 
attendance.


(The issue of whether new and material evidence has been 
submitted such that Cinnamon might have been recognized as 
the veteran's child for compensation purposes is the subject 
of a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.

A review of the record reveals that the veteran perfected a 
timely appeal as to the issue of entitlement to special 
monthly compensation based upon housebound status or upon a 
demonstrated need for aid and attendance by filing a timely 
substantive appeal in February 1996.  Proper completion and 
filing of a substantive appeal are the last actions an 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  The RO has 
not certified the issue to the Board of Veterans' Appeals 
(Board).  Nevertheless, because the veteran has perfected an 
appeal as to this issue, the Board must accept jurisdiction 
over the appeal. 


FINDINGS OF FACT

1.  The veteran is in receipt of service connection for 
lumbosacral strain with compression neuropathy, rated as 
60 percent disabling; a total disability rating on the basis 
of individual unemployability; and special monthly 
compensation for loss of use of one foot.

2.  The veteran does not require assistance in dressing, 
keeping clean, adjusting his leg brace, feeding himself, or 
attending to the wants of nature due to service-connected 
disability; neither is he unable to protect himself from the 
hazards or dangers incident to his daily environment.

3.  The veteran is not substantially confined to his dwelling 
and the immediate premises as a direct result of service-
connected disabilities.




CONCLUSION OF LAW

Special monthly compensation based upon housebound status or 
a demonstrated need for aid and attendance is not warranted.  
38 U.S.C.A. § 1114(l), (m), (s) (West Supp. 1998); 38 C.F.R. 
§§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he requires home care and requests that 
special monthly compensation for regular aid and attendance 
be granted.  In written statements in support of his claim, 
he asserts he must have nearly everything done for him, 
including transportation, cleaning, cooking, washing, and 
ironing.  Specifically, he asserts that he requires 
assistance getting out of bed, getting out of the bathtub, 
and that he must utilize a bedpan during the night.  He 
requests that the VA consider impairment resulting from a 
post-service stroke in granting special monthly compensation.

Where as a result of service-connected disability, a veteran 
is in need of regular aid and attendance or is rendered 
permanently housebound, an increased rate of compensation is 
payable.  38 U.S.C.A. § 1114(l), (m), (s).  

Mental or physical incapacity resulting from service-
connected disability which requires care or assistance on a 
regular basis to protect the veteran from hazards or dangers 
incident to his daily environment constitutes one basis for 
providing the increased rate of compensation.  Factors to be 
considered in determining the need for regular aid and 
attendance include inability to dress or undress, to keep 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid, inability to feed oneself through loss of coordination 
of upper extremities or through extreme weakness, and 
inability to attend to the wants of nature.  Determinations 
that a veteran is so helpless as to need regular aid and 
attendance must be based on the actual requirement of 
personal assistance from others.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  38 C.F.R. §§ 3.350, 3.352. 

An increased rate of compensation may also be paid when a 
veteran is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his 
dwelling and the immediate premises as a direct result of 
service-connected disabilities and it is reasonably certain 
that the disability or disabilities will continue throughout 
his or her lifetime.  38 C.F.R. § 3.350(i)(2).

The veteran is in receipt of service connection for 
lumbosacral strain with compression neuropathy, rated as 
60 percent disabling.  Effective in August 1994, a total 
disability rating on the basis of individual unemployability 
due to the lumbosacral strain was granted.  Additionally, he 
is paid special monthly compensation for loss of use of one 
foot.  Although the evidence of record shows that he suffers 
from residuals of a stroke, as well as a psychiatric 
disorder, service connection is not in effect for any other 
disability.  

According to VA outpatient treatment reports, reflecting 
treatment provided in 1994, the veteran suffers from a 
flaccid paralysis with loss of sensation of the left leg.  He 
uses a metallic long-leg brace to keep his left knee locked, 
as he has no left knee control.  According to a prosthetics 
note dated in September 1994, he was able to ambulate with 
the brace very comfortably and safely with a cane and 
sometimes without a cane.  Other treatment reports indicate 
that he has no trouble with bowel or bladder control.

The veteran underwent three separate VA examinations in 
conjunction with this claim in March 1995.  He provided 
widely varying accounts of the original back injury in 
service during these examinations, relating to one examiner 
that he had been crushed underneath an airplane during World 
War II, and then had taken machine gun fire in multiple 
places on the left side of his body.  According to this 
examination report, the veteran walked into the examination 
room using a cane and a long leg brace.  His gait was 
described as fluid and steady with a slight limp.  He was 
able to take off his pants, leg brace, shoes and socks 
without assistance and get on and off the examination table 
without assistance.  The examiner reviewed the report of a 
magnetic resonance imaging scan taken of the lumbosacral 
spine in August 1994, which showed some degenerative 
spondylosis, but no compression of the spinal cord and no 
evidence of nerve root compression.  In light of these 
findings, the examiner explained that it was unlikely the 
veteran's weakness and left leg atrophy were related to 
compressive disc disease or radicular disease and recommended 
that further testing be conducted prior to reaching a firm 
diagnosis.  The examiner presented the opinion that based 
upon the clinical examination and the veteran's mobility as 
observed in the hallway, the waiting room, and the 
examination room, it did not seem that he needed extra 
assistance for activities of daily living.

The veteran told a second examiner that he had been involved 
in an airplane crash and fractured his vertebrae during 
service in World War II.  He reported to this examiner that 
after his release from prison in 1994, he was living with his 
son.  He stated that he was able to take care of himself, 
could tend to his personal hygiene, and had no difficulty 
feeding himself.  He also stated he could drive a car and was 
able to go to the VA Medical Center without an assistant, but 
believed that he would need housekeeping help at home because 
his son was leaving for Alaska.  He told the examiner that he 
spend much of his time writing and doing "legal work."  
This examiner reported that the veteran entered the 
examination room in a wheelchair, wearing the long leg brace 
on his left leg.  He was able to stand with the brace but not 
without the brace.  His right leg and arms functioned 
normally and were normal on examination.  The examiner 
commented that although the veteran was able to ambulate only 
short distances of approximately 100 yards with the leg 
brace, he was able to perform self care and could travel 
beyond the premises of his home at will.  The diagnostic 
impression given was of discogenic disease of the lumbar 
spine with left leg radiculopathy.

During the third examination, the veteran related to the 
examiner that he was able to walk short distances about his 
house, as long as he was able to use a walker or crutches, 
but that when he left home he felt he must stay in a 
wheelchair and therefore required an attendant to accompany 
him whenever he was away from home.  He reported that he was 
able to feed himself, dress and undress, shave and attend to 
the needs of nature, although he "does need someone to do 
cooking and household chores which he feels he is unable to 
do."  He told the examiner that he suffered occasional bouts 
of weakness and paresthesias involving his upper extremities 
as well as the lower extremities.  The examiner noted that 
the veteran came to the examination in a wheelchair, with the 
long leg brace on his left leg.  He was able to stand and 
walk "a step or two" about the examining room with support 
and required assistance removing and putting on his trousers, 
although he was able to move onto the examining table 
independently.  The examiner presented a diagnostic 
impression of residual injury lower back with a diagnosis of 
compression neuropathy involving primarily the left lower 
extremity.  The examiner concluded the examination report 
with the opinion that the veteran needed an assistant and a 
wheelchair whenever leaving his home, and that he would be 
unable to walk as much as a block without assistance.

In analyzing the veteran's entitlement to special monthly 
compensation based upon aid and attendance, the Board 
emphasizes that impairment arising from nonservice-connected 
disabilities may not be considered in determining whether the 
veteran requires care or assistance on a regular basis.  
Thus, we are constrained to consider only that impairment 
which is related to the veteran's service-connected 
lumbosacral strain with compression neuropathy.  

A review of the pertinent evidence of record reveals that the 
veteran is able to dress and undress by himself.  Although he 
requested assistance in removing his pants during one 
examination, he was able to undress by himself and to remove 
the leg brace by himself during two other examinations, 
conducted the same week.  The medical evidence also shows 
that service-connected left leg and back impairment does not 
prevent him from keeping himself clean.  Although he asserted 
in written argument to the Board that he cannot get out of a 
bathtub unassisted, this assertion is not supported in the 
medical evidence of record and it is not shown that any 
inability to get out of a bathtub is related to the service-
connected disability.  Although the veteran reported to one 
examiner that he experienced occasional bouts of weakness and 
paresthesias in his upper extremities, the examiner did not 
identify any disability involving the upper extremities and 
two other examiners found that his upper extremities were 
entirely normal.  The veteran himself does not assert that he 
experiences difficulty feeding himself.  Both treatment and 
examination reports show that the veteran experiences no 
trouble with bowel or bladder control.  It is only in 
material filed in support of the instant claim that the 
veteran alleges he requires a bedpan at night.  Even 
according complete credibility to this statement, there is no 
medical evidence contained in the record associating the use 
of a bedpan with the service-connected disability. 

The Board observes that some of the evidence of record, such 
as the contradictory statements as to whether the veteran is 
able to get around without a wheelchair, is irreconcilable on 
its face.  In this regard, we must accord less probative 
value to the veteran's statements than to the objective 
medical evidence as the veteran's stories are often 
inconsistent throughout the record.  A comparison of the 
different versions of the history regarding his initial back 
injury contained in the recent record is illustrative of his 
less than complete truthfulness.  

Thus the criteria set forth in the governing regulation 
pertaining to the need for aid and attendance have not been 
met as the evidence shows the veteran does not require 
assistance in dressing, keeping clean, adjusting his leg 
brace, feeding himself, or attending to the wants of nature 
due to service-connected disability.  Similarly, the evidence 
does not show the veteran is unable to protect himself from 
the hazards or dangers incident to his daily environment.  
Rather, it appears that the veteran might benefit from a 
companion when leaving his home, although the veteran's own 
assertions and the medical evidence are inconclusive on this 
point; and that the veteran desires assistance with 
housekeeping and cooking.  There is no provision in the 
statute or regulations for the payment of special monthly 
compensation for assistance with housekeeping and cooking, 
however.  Upon review of the relevant evidence of record, the 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for special monthly 
compensation based upon a demonstrated need for aid and 
attendance.

The Board also concludes that the preponderance of the 
evidence is against a claim for special monthly compensation 
based upon housebound status as the veteran does not contend 
and there is no evidence of record showing that he is 
substantially confined to his dwelling and the immediate 
premises as a direct result of service-connected 
disabilities.  


ORDER

Special monthly compensation based upon housebound status or 
a demonstrated need for aid and attendance is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)




 Department of Veterans Affairs

